      Case: 1:21-cv-02335 Document #: 1 Filed: 04/30/21 Page 1 of 7 PageID #:1




                     IN THE FEDERAL DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION



    GRICELDA ONTIVEROS,

    Plaintiff,

        v.                                            Case No.: 21-cv-2335

    EXXON MOBIL FUELS &
    LUBRICANTS COMPANY,

    Defendant.




                              COMPLAINT AND JURY DEMAND

       NOW COMES Plaintiff GRICELDA ONTIVEROS, by and through undersigned

counsel, bringing this Complaint and Jury Demand against Defendant EXXON MOBIL FUELS

& LUBRICANTS COMPANY for violations of Title VII of the Civil Rights Act of 1964, as

amended (42 U.S.C. § 20000e et seq.) and the Age Discrimination in Employment Act of 1967,

as amended (29 U.S.C. § 621 et seq.). In support of her claims, Plaintiff states as follows:

                                  JURISDICTION AND VENUE

       1.        Jurisdiction is proper under 28 U.S.C. § 1331 because this action arises under the

   laws of the United States. This action is brought pursuant to 42 U.S.C. § 2000e et seq. for

   gender discrimination and retaliation and 29 U.S.C. § 621 for age discrimination and

   retaliation. Plaintiff filed a Charge of Discrimination with the Equal Employment

   Opportunity Commission on or about January 27, 2020 and was issued a Notice of Right to

   Sue on or about February 8, 2021.




                                                  1
   Case: 1:21-cv-02335 Document #: 1 Filed: 04/30/21 Page 2 of 7 PageID #:2




    2.      Venue is proper under 28 U.S.C. § 1391(b). The parties reside and/or conduct

business in this judicial district, and the events giving rise to the claims asserted herein

occurred in this judicial district as well.

                                              PARTIES

    3.      Plaintiff GRICELDA ONTIVEROS (hereinafter “Plaintiff”) was an employee of

Defendant. Plaintiff worked at Defendant’s facility in Cicero, Illinois.

    4.      Defendant EXXON MOBIL FUELS & LUBRICANTS COMPANY (hereinafter

“Defendant”) is a subsidiary or division of Exxon Mobil Corporation. Defendant employs

over 500 individuals and operates, at least in part, business in Cicero, Illinois. Defendant

employed Plaintiff beginning in or around May of 2015 until Plaintiff’s discharge on or about

September 18, 2019.

                                              FACTS

    5.      Plaintiff was hired at Defendant on or about May 11, 2015. Plaintiff’s most

recent position before her termination was Customer Service Analyst.

    6.      Plaintiff is female and over the age of forty (40).

    7.      In or around September of 2018, Plaintiff complained to Defendant’s Human

Resources about inappropriate conduct that included sexual harassment by a plant manager.

    8.      Following her complaint to human resources, the plant manager became rude and

hostile toward Plaintiff. The plant manager and other employees working under him also

subjected Plaintiff to different terms and conditions of employment. This includes, but is not

limited to, giving Plaintiff poor performance evaluations.

    9.      Prior to her complaint of sexual harassment, Plaintiff consistently received

positive performance evaluations for her work.




                                                 2
  Case: 1:21-cv-02335 Document #: 1 Filed: 04/30/21 Page 3 of 7 PageID #:3




   10.       On or about August 28, 2019, Plaintiff was informed by the plant manager and

human resources that if she wanted to continue her employment at Defendant, she would

need to be placed under an Employee Improvement Plan (“EIP”). Plaintiff was given

twenty-one (21) days to decide whether she wanted to be placed under an EIP or accept

severance.

   11.       On or about September 6, 2019, before the 21 days expired, Plaintiff received

several missed calls and emails from Defendant, including five (5) calls from the plant

manager whom Plaintiff had complained about and two (2) calls from Defendant’s human

resources department, regarding the future of her employment. Plaintiff informed human

resources that she was still considering whether to accept placement in an EIP program.

   12.       On or about September 9, 2019, Plaintiff was informed that her employment at

Defendant was being terminated. She was given the option of voluntary resignation or

termination. Plaintiff was told that the EIP option provided to her on August 28, 2019 was

no longer available to her. Plaintiff was given until September 18, 2019 to review and sign a

Separation Agreement. Plaintiff was placed on suspension during this period.

   13.       Plaintiff did not sign the separation agreement.

   14.       On or about September 19, 2019, Plaintiff received a letter from Defendant

informing her that, effective immediately, her employment at Defendant was terminated.

   15.       Upon information and belief, a younger female employee with no history of

complaining of sexual harassment was selected to replace Plaintiff.

   16.       Upon information and belief, similarly-situated male employees were treated

more favorably than Plaintiff.




                                              3
   Case: 1:21-cv-02335 Document #: 1 Filed: 04/30/21 Page 4 of 7 PageID #:4




    17.       Upon information and belief, similarly-situated employees under the age of forty

(40) were treated more favorably than Plaintiff.

    18.       Upon information and belief, similarly-situated employees who had not made

complaints of discrimination or harassment were treated more favorably than Plaintiff.

    19.       Upon information and belief, Defendant has engaged in a pattern or practice of

favoring male employees over female employees, and of punishing female employees who

complain of harassment or discrimination at the workplace.

    20.       Upon information and belief, other female employees have complained of sexual

harassment, including by the same plant manager, and also experienced adverse treatment

that included termination.

                           COUNT I – AGE DISCRIMINATION

    21.       Plaintiff reasserts and realleges all previously pled paragraphs as if fully stated

herein.

    22.       Plaintiff is, and at the time of the alleged adverse treatment was, over the age of

forty (40).

    23.       Defendant discriminated against Plaintiff, including, but not limited to, by

subjecting her to different terms and conditions of employment on the basis of her age.

    24.       Defendant’s unlawful conduct was in violation of the Age Discrimination in

Employment Act of 1967, as amended (29 U.S.C. § 621 et seq.).

    25.       Defendant’s conduct was willful.

    26.       Defendant’s unlawful conduct caused Plaintiff damages, including, but not

limited to, lost earnings, emotional harm and suffering, costs and attorney’s fees.

                        COUNT II – GENDER DISCRIMINATION




                                                4
   Case: 1:21-cv-02335 Document #: 1 Filed: 04/30/21 Page 5 of 7 PageID #:5




    27.     Plaintiff reasserts and realleges all previously pled paragraphs as if fully stated

herein.

    28.     Plaintiff is female.

    29.     Defendant discriminated against Plaintiff, including, but not limited to, by

subjecting her to different terms and conditions of employment on the basis of her gender

and by not taking adequate measures to remedy the harassment of a supervisor, of which she

complained to Defendant.

    30.     Defendant’s unlawful conduct violated Title VII of the Civil Rights Act, as

amended (42 U.S.C. § 20000e et seq.).

    31.     Defendant’s conduct was willful, malicious and/or done with reckless indifference

to Plaintiff’s federally protected rights.

    32.     Defendant’s unlawful conduct caused Plaintiff damages, including, but not

limited to, lost earnings, emotional harm and suffering, costs and attorney’s fees.

                              COUNT III – RETALIATION

    33.     Plaintiff reasserts and realleges all previously pled paragraphs as if fully stated

herein.

    34.     Plaintiff was engaged in protected activity when she complained to Defendant

about harassment by a supervisor, and later when she complained to Defendant about age

discrimination, gender discrimination and retaliation for complaining of sexual harassment.

    35.     Defendant retaliated against Plaintiff, including, but not limited to, by giving her

poor performance evaluations after she complained about sexual harassment by a supervisor,

and later terminating her for complaining about the retaliation and discrimination.




                                              5
      Case: 1:21-cv-02335 Document #: 1 Filed: 04/30/21 Page 6 of 7 PageID #:6




       36.     Defendant’s unlawful conduct violated the Age Discrimination in Employment

   Act of 1967, as amended (29 U.S.C. § 621 et seq.) and Title VII of the Civil Rights Act, as

   amended (42 U.S.C. § 20000e et seq.).

       37.     Defendant’s conduct was willful, malicious and/or done with reckless indifference

   to Plaintiff’s federally protected rights.

       38.     Defendant’s unlawful conduct caused Plaintiff damages, including, but not

   limited to, lost earnings, emotional harm and suffering, costs and attorney’s fees.

                          CONCLUSION AND PRAYER FOR RELIEF

       Wherefore, Plaintiff GRICELDA ONTIVEROS prays this Honorable Court enter

judgment in her favor and against Defendant EXXON MOBILE FUELS & LUBRICANTS

COMPANY, granting her the following relief:

   A. Actual damages;

   B. Compensatory damages;

   C. Liquidated damages;

   D. Punitive damages;

   E. Costs;

   F. Attorney’s fees;

   G. Such other relief as the Court deems just and equitable, or to which Plaintiff is entitled as

       a matter of law.



                                       Respectfully submitted,
                                       GRICELDA ONTIVEROS
                                       Plaintiff


                                       _____/s/Christina Abraham_______



                                                6
      Case: 1:21-cv-02335 Document #: 1 Filed: 04/30/21 Page 7 of 7 PageID #:7




                                  By:   Christina Abraham
                                        Attorney for Plaintiff


April 30, 2021


Attorney No. 6298946
Christina Abraham, Esq.
Attorney for Plaintiff
161 N. Clark Street, Suite 1600
312-588-7150




                                           7
